Case 1:21-cv-00396-RJL Document 20-8 Filed 08/14/21 Page 1 of 17




                    Exhibit 8


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
         Case  1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright © Document
                                              2021     20-8 Filed 08/14/21 Page 2 of 17
           Page 1       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-



                                          (1968) 3 SCR 163 : AIR 1968 SC 1165

                                      In the Supreme Court of India
                           (BEFORE M. HIDAYATULLAH, S.M. SIKRI AND K.S. HEGDE, JJ.)

    NAIR SERVICE SOCIETY LTD. … Appellant;
             Versus
    REV. FATHER K.C. ALEXANDER AND OTHERS … Respondents.
                 Civil Appeal No. 1632 of 1966* , decided on February 12, 1968
    Advocates who appeared in this case :
       M.K. Nambiar, Senior Advocate (N.A. Sub-ramanian K. Velayudhan Nair and T.K.
    Unnithan, Advocates, and Rameshwar Nath and Mahinder Narain, Advocates of
    Rajinder Narain and Co., with him), for the Appellant;
       S.V. Gupte, Senior Advocate (T.P. Paulose, B. Dutta and Annamma Alexander,
    Advocates and J.B. Dadachanji, O.C. Mathur and Ravinder Narain, Advocates of J.B.
    Dadachanji and Co., with him), for Respondent 1.
    The Judgment of the Court was delivered by
       M. HIDAYATULLAH, J.— This is an appeal by certificate from the judgment of the
    High Court of Kerala, December 23, 1965 reversing the decree of the Sub-Court,
    Mavelikara., By the judgment and decree under appeal the suit of the first respondent,
    Rev. Father K.C. Alexander (shortly the plaintiff) was decreed in respect of the suit
    lands of which he had sought possession from the appellant, Nair Service Society Ltd.
    (shortly the Society or the first defendant) and some others who are shown as
    Respondents 2 to 6. The facts in this appeal are as follows:
       2. The plaintiff filed a suit in forma pauperis on October 13, 1942 against the
    Society, its Kariasthan (Manager) and four others for possession of 131.23 acres of
    land from Survey Nos. 780/1 and 780/2 of Rannipakuthy in the former. State of
    Travancore and for mesne profits past and future with compensation for waste. The
    suit lands are shown as L(1) on a map Ex. L prepared by Commissioners in CMA 206 of
    1110 ME and proved by PW 10. The two Survey Nos. are admittedly Government
    Poramboke lands. The plaintiff claimed to be in possession of these lands for over 70
    years. In the year 1100 ME a Poramboke case for evicting him from an area shown as L
    (2) measuring 173.38 acres, but described in the present suit variously as 160, 161
    and 165 acres, was started under the Travancore Land Conservancy Regulation 4 of
    1094 ME (LC Case No. 112/1100 ME) by Pathanamathitta Taluk Cutchery. This land is
    conveniently described as 160 acres and has been so referred to by the High Court and
    the Sub-Court. The plaintiff was fined under the Regulations and was evicted from the
    160 acres. The Society applied for Kuthakapattom lease of this area on August 11,
    1938. The lease was granted but has not been produced in the case. It was for 165
    acres and the Society was admittedly put in possession of it on July 24, 1939 or
    thereabouts. The lease was for 12 years. Plaintiff case was that on 13/16 October,
    1939 a number of persons acting on behalf of the Society trespassed upon and took
    possession of the suit lands (131.23 acres) in addition to the 160 acres. The plaintiff,
    therefore, claimed possession of the excess land from the Society, its Manager and
    Defendants 3 to 6, who were acting on behalf of the Society. The plaintiff also claimed
    mesne profits and compensation for waste.
       3. The Society contended that the plaint lands were Government Reserve and that
    the plaintiff was dispossessed by Government from these lands when he was
    dispossessed of the 160 acres. The suit land is in two parts. Ex. L. shows these two
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 3 of 17
           Page 2       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    parts as L(1)(a) and L(1)(b). The Society had applied for another Kuthakapattom lease
    in respect of L(1)(b) and obtained it during the pendency of the suit on March 10,
    1948. In this Kuthakapattom, which is Ex. 1, the land is shown as 256.13. acres and
    the lease is made without limit of time. Simultaneously a demand was made from the
    Society for arrears of Pattom at the same rate as for the Kuthakapattom in respect of
    the whole land after setting off the amount already paid by the Society. The Society in
    its written statement did not aver that it was not in possession of L(1)(a) and resisted
    the suit in regard to the entire suit lands. Subsequently it attempted by argument to
    limit its defence to L(1)(b) which was additionally granted to it in the Kuthakapattom
    Ex. 1. Although the suit pended for 17 years in the Sub-Court no application for
    amendment was made. The Society asked for amendments several times, the last
    being on October 15, 1958. However, on the last day of hearing of the appeal in the
    High Court (December 14, 1965) the Society applied for an amendment of the written
    statement limiting its defence to portion L(1)(b) disclaiming all interest in portion L(1)
    (a) and attempted to plead the grant of the second Kuthakapattom in its favour on
    March 10, 1948. The High Court rejected this application by its judgment under appeal
    and awarded possession against the Society of the entire suit land. The Society in its
    case denied the right of the plaintiff to bring a suit for ejectment or its liability for
    compensation as claimed by the plaintiff. In the alternative, the Society claimed the
    value of improvements effected by it, in case the claim of the plaintiff was decreed
    against it. The other defendants remained ex parte in the suit and did not appeal.
    They have now been shown as proforma respondents by the Society.
        4. The suit went to trial on 13 issues. The main issues were (a) whether the plaintiff
    was in possession of lands L(1) for over 70 years and had improved these lands; (b)
    whether the first defendant was entitled to possession of any area in excess of the first
    Kuthakapattom for 12 years; and (c) whether the trespass was on 13/16 October,
    1939 or whether the plaintiff was evicted on July 24, 1939 by the Government from
    the suit land in addition to the 160 acres in respect of which action was taken in the
    Land Conservancy case. Other issues arose from the rival claims for mesne profits and
    compensation to which reference has already been made. The suit was dismissed by
    the trial Judge against the Society but was decreed against Defendants 3 to 6 in
    respect of land L(1)(a) with mesne profits and compensation for waste. The trial Judge
    held that the possession of the plaintiff dated back only to 1920-21 and that he was
    evicted from portion L(1)(b) as per plan AZ and that the Society was in possession
    from the time it entered into possession of 160 acres. The trial Judge held that as the
    land was Poramboke and the plaintiff has been ousted by Government he could not
    claim possession. The subsequent grant of Kuthakapattom (Ex. 1) was not considered
    relevant and the suit was decided on the basis of the facts existing on the date of the
    commencement of the suit. The trial Judge, however, held that if the plaintiff was
    entitled to recover possession he would also be entitled to mesne profits at the rate of
    Rs 3392 from October 16, 1939. The defendants' improvements were estimated at Rs
    53,085. Possession of L(1)(a) was decreed with costs, mesne profits past and future,
    and compensation for waste against Defendants 3 to 6.
        5. The plaintiff filed an appeal in forma pauperis. The High Court reversed the
    decree of the trial Judge and decreed it against the Society and its Manager ordering
    possession of the entire suit lands with mesne profits past and future, and
    compensation for any waste. The High Court held that the Society had admitted its
    possession in respect of the entire suit land and that the grant of Kuthakapattom in
    respect of L(1)(a) to Defendants 3 to 6 by the Government was immaterial. The High
    Court held that the evidence clearly established that the plaintiff was in possession of
    the plaint lands at least from 1924 to 1925 and that it made no difference whether the
    plaintiff was dispossessed on October 16, 1939 as stated in the plaint or July 24, 1939
    as alleged by the Society. The main controversy, which was decided by the High Court,
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 4 of 17
           Page 3       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    was whether the plaintiff could maintain a suit for possession, (apart from a
    possessory suit under the Travancore laws analogous to Section 9 of the Indian
    Specific Relief Act) without proof of title basing himself mainly on his prior possession
    and whether the Society could defend itself pleading the title of the Government. On
    both these points the decision of the High Court was in favour of the plaintiff.
       6. In this appeal the first contention of the Society is that it did not dispossess the
    plaintiff on October 16, 1939 but on July 24, 1939 when he was evicted from the 160
    acres in respect of which Poramboke case was started against him. According to the
    Society, if the plaintiff's possession was terminated by the rightful owner and the
    Society got its possession from the rightful owner the suit for ejectment could not lie.
    It may be stated here that the plaintiff had applied for an amendment to implead
    Government but the amendment was disallowed by the trial Judge. In 1928 the
    plaintiff had filed OS 156/1103 against the Government for declaration of possession
    and injunction in respect of the 160 acres of land and L(1)(b), but the suit was
    dismissed in default and a revision application against the order of dismissal was also
    dismissed by the High Court of Kerala. The suit had delayed the Poramboke case as a
    temporary injunction has been issued against Government. On the dismissal of that
    suit the first Kuthakapattom lease was granted to the Society. The next contention of
    the Society is that a suit in ejectment cannot lie without title and a prior trespasser
    cannot maintain the suit generally against the latter trespasser and more particularly
    in this case in respect of lands belonging to Government specially when the latter
    trespasser (even if it was one) had the authority of the true owner either given
    originally or subsequently but relating back to the date of the trespass. The Society
    also submits that as trespass on Government land was prohibited by law the plaintiff
    could not get the assistance of the court. The Society also contends more specifically
    that there is no true principle of law that possession confers a good title except against
    the owner or that possession is a conclusive title against all but the true owner. In its
    submission, if a possessory suit analogous to Section 9 of the Indian Specific Relief
    Act was not filed by the plaintiff's only remedy was to file a suit for ejectment pleading
    and proving his title to the suit land. A mere possessory suit after the expiry of 6
    months was not possible. There are other branches of these main arguments to which
    reference need not be made here. They will appear when these arguments will be
    considered.
       7. The first question to settle is when dispossession took place. According to the
    plaintiff he was dispossessed on October 16, 1939 and according to the Society
    plaintiff was dispossessed on July 24, 1939 when he was evicted from 160 acres. The
    trial Judge accepted the case of the Society and the High Court that of the plaintiff.
    The High Court, however, remarked that it did not matter when the plaintiff was first
    dispossessed. The difference in dates is insisted upon by the Society because if it can
    show that the plaintiff was dispossessed by the true owner, namely, the State, it can
    resist the suit pleading that it was in possession under the authority of the owner and
    that the possession of the plaintiff was already disturbed and a suit in ejectment did
    not lie against it. There are, however, several circumstances which indicate that the
    plaintiff case that dispossession took place in October 1939 is true.
       8. To begin with we are concerned with three areas. The Land Conservancy case
    concerned L(2) or 160 acres. The other two areas are L(1)(a) 55.47 acres and L(1)(b)
    75.76 acres. These total to 291.23 acres. The suit was filed to obtain possession of
    131.23 acres, that is to say, 291.23 acres minus the 160 acres. The Society attempted
    to disclaim all interest in L(1)(a) and even attempted to deny that Defendants 3-6
    were in possession of it. This was not allowed for very good reasons. In the written
    statement no distinction was made between L(1)(a) and L(1)(b). Although
    amendments were allowed, no amendment of the written statement to withdraw L(1)
    (a) from dispute was asked for. The attempt consisted of oral arguments were allowed,
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 5 of 17
           Page 4       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-

    no amendment of the written statement to withdraw written statement was sought to
    be amended as late as December 14, 1965, the last day of the arguments. The
    application had two prayers. About the second of the two prayers we shall say
    something later but the amendment we are dealing with was not only belated but also
    an after thought. The High Court rightly points out that a defendant, who after trial of
    the suit for 16 years orally asks for the withdrawal of an admission in the written
    statement, cannot be allowed to do so. Therefore, the dispute covered the entire
    131.23 acres and the Society was claiming to be in possession. The plaint had
    asserted that the Defendants 2-6 were in possession and that Defendant 2 was acting
    for the Society. In reply the Society claimed to be in possession. It, however, led
    evidence on its own behalf that L(1)(a) was not in its possession. That could not be
    considered in view of the admission in the pleadings. The contrary admission of the
    plaintiff that Defendants 3-6 were in possession was cited before us as it was before
    the High Court. But the High Court has already given an adequate answer when it
    observes that the plaintiff only said he had heard this. Therefore, we are of opinion
    that the issue was joined between the plaintiff and the Society with respect to the
    entire suit land.
       9. The alternative contention of the Society is that the plaintiff was dispossessed by
    the rightful owner, that is, the State. This contention was accepted by the trial Judge
    but rejected by the High Court. We shall now consider it. It is an admitted fact that
    eviction in the Land Conservancy case took place on 8-12-1114 ME corresponding to
    July 24, 1939. Since the order was to evict the plaintiff from 160 acres, it is fair to
    assume that he would be evicted from that area only. The Mahazar Ex. AG, proved by
    the village Munsiff who was personally present, establishes that eviction was from 160
    acres. The High Court judgment mentions the names of several other witnesses who
    have also deposed in the same way. The High Court also points out that the rubber
    quotas from the rubber trees continued to be in the name of the plaintiff except in 160
    acres in which the quotas were transferred to the name of Government. All this was
    very clear evidence. Further even if some more area was taken over from the plaintiff,
    it would be small and not as much as 131.23 acres or even 75.76 acres. It is to be
    noticed that the Society applied on August 11, 1939 for grant of a Kuthakapattom only
    in respect of 165 acres and this was on the basis of possession. If the Society was in
    possession of 291.23 acres, it would not have omitted on August 11, 1939 to apply for
    the additional area as well. Another application was made for a second Kuthakapattom
    in respect of the additional land on the basis of possession but only after certain
    events happened. On September 29, a complaint (Ex. AO) was made by Phillippose
    Abraham (PW 8), the Manager of the plaintiff, that the land was trespassed upon by
    the Society's men who had harvested the paddy. On October 2, 1939 the second
    defendant made a counter complaint Ex. AS. This made a mention of “land from
    which, the 1st accused (plaintiff) was evicted”. It is, however, to be seen that in the
    Mahazar (Exs. AT, AT-1 and AT-2) the encroached area is shown as 160 acres. On
    October 13, 1939 one Krishna Nair made a complaint (Ex. AH) against plaintiff's men
    of beating and dacoity. On October 16, the servants of the plaintiff were arrested. Bail
    was delayed and was only granted on October 20, 1939. On October 24, 1939 the
    plaintiff complained of dispossession. The case of dacoity was virtually withdrawn and
    the accused were discharged. The High Court accepted the plea that the false charge
    of dacoity and the arrest were a prelude to dispossession and a ruse to get the
    servants of the plaintiff out of the way. On looking into the evidence we cannot say
    that this inference is wrong.
       10. The Society, however draws attention to several circumstances from which it
    seeks to infer the contrary. We do not think that they are cogent enough to displace
    the other evidence. We may, however, refer to them. The Society first refers to
    plaintiff's application(Ex. 16) on July 28, 1939 that he was dispossessed of suit
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 6 of 17
           Page 5       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    buildings and requesting that 160 acres be correctly demarcated. In other documents
    also the plaintiff complained of eviction from land in excess of 160 acres and
    dispossession from buildings. The Society submits that the evidence showed that
    there were no buildings in 160 acres and that only bamboo huts were to be found. The
    map Ex. L shows some buildings in L(2). It is more likely that as these buildings were
    close to the western boundary between L(2) and L(1), the plaintiff hoped that he
    would be able to save them as on admeasurement they would be found outside 160
    acres. It may be mentioned that in addition to 160 acres, land 20 acres in extent was
    further encroached upon. This land is shown in plan Ex. BB and represents little
    extensions all round the 160 acres. If this area was taken into account and 160 acres
    admeasured then, there was a possibility of the buildings being saved. This is a more
    rational explanation than the contention that as many as 131.23 acres were
    additionally taken in possession when the plaintiff was dispossessed from 160 acres.
    We have therefore, not departed from the finding of the High Court which we find to
    be sound.
       11. Failing on the facts, the Society takes legal objections to the suit. According to
    the learned counsel for the Society the suit in ejectment, based on possession in the
    character of a trespasser was not maintainable. His contention is that a trespasser's
    only remedy is to file a suit under Section 32 of the Travancore Limitation Regulation
    (6 of 1100) as amended by Regulations 9 of 1100 and 1 of 1101, but within 6 months.
    This section corresponds to Section 9 of the Indian Specific Relief Act. Now if
    dispossession was by Government the suit could not be filed because there was a bar
    to such a suit. If dispossession was by the Society a suit under Section 32 was
    competent. The question is whether after the expiry of 6 months a regular suit based
    on prior possession without proof of title was maintainable. This is the main contention
    on merits although it has many branches. We now proceed to consider it.
       12. This aspect of the case was argued by Mr Nambiar with great elaboration for a
    number of days. The argument had many facets and it is convenient to deal with some
    facets separately because they have no inter connection with others and some others
    together. The main argument is that a suit by a trespasser does not lie for ejectment
    of another trespasser after the period of 6 months prescribed by Section 32 of the
    Travancore Limitation Act (6 of 1100). The provisions of the Travancore Specific Relief
    Act (13 of 1115)1 are in pari materia and also ipsissima verba with the Indian Specific
    Relief Act and are set out below. It is convenient to refer to the Indian Act. According
    to Mr Nambiar a contrast exists between Sections 8 and 9 of the Specific Relief Act.
    These Sections are reproduced below. Mr Nambiar submits that Section 8 refers to
    suits for possession other than those under Section 9, and while question of title is
    immaterial in suits under Section 9, under Section 8 a suit for ejectment must be on
    the basis of title. In other words, in a suit under Section 8 title must be proved by a
    plaintiff but under Section 9 he need not. Once the period of six months has been lost
    a suit brought within 12 years for obtaining possession by ejectment must be based
    on title and not bare prior possession alone.
       13. In support of this argument Mr Nambiar refers to Roman Law of Interdicts and
    urges that the same distinction also existed there and has been borrowed by us
    through the English practice. We may first clear this misconception. Possession in
    Roman Law was secured to a possessor by two forms of Interdicts — Utipossidetis for
    immovables and utrubi for moveables. But we are not concerned with these, but with
    actions to recover possession which were compendiously called recuperandae
    possession is causa. There were two interdicts known as deprecario and de vi. Of the
    latter two of the branches were the Interdict de vi cotidiana by which possession was
    ordered “to be restored on an application made within the year where one had been
    ejected from land by force, provided there had not been vi clam aut precario from the
    ejector”. The other de vi armata for ejection by armed force, was without restriction of
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 7 of 17
           Page 6       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-

    time. Mr Nambiar says that the same distinction exists between suits under Sections 9
    and 8 of the Specific Relief Act. This is an ingenious way of explaining his point of view
    but it does not appear that these principles of Roman Law at all influenced law
    making. These principles were in vogue in early Roman Law. In the time of Justinian
    the two Interdicts de vi were fused and there was only one action representing both.
    Even the clausa about vi clam aut precario disappeared and the restriction to a year
    applied to both. The appeal to Roman Law, does not, therefore, assist us.
       14. We may now consider whether Sections 8 and 9 are to be distinguished on the
    lines suggested. In Mulla's Indian Contract and Specific Relief Acts there is a
    commentary which explains the words ‘in the manner prescribed by the Code of Civil
    Procedure’ by observing—
           “that is to say by a suit for ejectment on the basis of title: Lachman v. Shambu
       Narain2 ”.
    The question in that case in the words of the Full Bench was—
           “The sole question raised in this appeal is whether a plaintiff who sues for
       possession and for ejectment of the defendant on the basis of title and fails to prove
       his title is still entitled to a decree for possession under Section 9 of the Specific
       Relief Act, 1877, if he can prove possession within six months anterior to the date
       of his dispossession.”
    In the course of decision the Full Bench dissented from the earlier view in Ram Harakh
    Rai v. Sheodihal Joti3 and observed:
           “With great respect we are unable to agree with this view. Section 8 of the Act
       provides that a person entitled to the possession of specific immovable property
       may recover it in the manner prescribed by the Code of Civil Procedure, that is to
       say, by a suit for ejectment on the basis of title. Section 9 gives a summary remedy
       to a person who has without his consent been dispossessed of immovable property,
       otherwise than in due course of law, for recovery of possession without establishing
       title, provided that his suit is brought within six months of the date of
       dispossession. The second paragraph of the section provides that the person against
       whom a decree may be passed under the first paragraph may, notwithstanding
       such decree, sue to establish his title and to recover possession. The two sections
       give alternative remedies and are in our opinion mutually exclusive. If a suit is
       brought under Section 9 for recovery of possession, no question of title can be
       raised or determined. The object of the section is clearly to discourage forcible
       dispossession and to enable the person dispossessed to recover possession by
       merely proving title, but that is not his only remedy. He may, if he so chooses,
       bring a suit for possession on the basis of his title. But we do not think that he can
       combine both remedies in the same suit and that he can get a decree for
       possession even if he fails to prove title. Such a combination would, to say the least
       of it, result in anomaly and inconvenience. In a suit under Section 9 no question of
       title is to be determined, but that question may be tried in another suit instituted
       after the decree in that suit. If a claim for establishment of title can be combined
       with a claim under Section 9, the court will have to grant a decree for possession or
       dispossession being proved, in spite of its finding that the plaintiff had no title and
       that title was in the defendant.”
       15. We agree as to a part of the reasoning but with respect we cannot subscribe to
    the view that after the period of 6 months is over a suit based on prior possession
    alone, is not possible. Section 8 of the Specific Relief Act does not limit the kinds of
    suit but only lays down that the procedure laid down by the Code of Civil Procedure
    must be followed. This is very different from saying that a suit based on possession
    alone is incompetent after the expiry of 6 months. Under Section 9 of the Code of Civil
    Procedure itself all suits of a civil nature are triable excepting suits of which their
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 8 of 17
           Page 7       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    cognizance is either expressly or impliedly barred. No prohibition expressly barring a
    suit based on possession alone has been brought to our notice, hence the added
    attempt to show an implied prohibition by reason of Section 8(section 7 of the
    Travancore Act) of the Specific Relief Act. There is, however, good authority for the
    contrary proposition. In Mustapha Sahib v. Santha Pillai4 Subramania Ayyar, J.
    observes
           “… that a party ousted by a person who has no better right is, with reference to
        the person so ousting, entitled to recover by virtue of the possession he had held
        before the ouster even though that possession was without any title.
           * * *
           The rule in question is so firmly established as to render a lengthened discussion
        about it quite superfluous. Asher v. Whitlock, (LR 1 Q.B. 1) and the rulings of the
        Judicial Committee in Musammat Sundar v. Mussammat Parbati, (16 IA 186) and
        Ismail Ariff v. Mahomed Ghouse, (20 IA 99) not to mention numerous other
        decisions here and in England to the same effect, are clear authorities in support of
        the view stated above … Section 9 of the Specific Relief Act cannot possibly be held
        to take away any remedy available with reference to the well-recognised doctrine
        expressed in Pollock and Wright on possession thus: Possession in law is a
        substantive right or interest which exists and has legal incidents and advantages
        apart from the owner's title (p. 19)”.
    In the same case O' Farell, J. points out that
           “all the dictum of the Privy Council in Wise v. Ameerunissa Khatoon, (7 IA 73)
        appears to amount to is this, that where a plaintiff in possession without any title
        seeks to recover possession of which he has been forcibly deprived by a defendant
        having good title, he can only do so under the provisions of Section 9 of the Specific
        Relief Act and not otherwise”.
    It is not necessary to refer to the other authorities some of which are already referred
    to in the judgment under appeal and in the judgment of the same court reported in
    Kuttan Narayaman v. Thomman Mathai5 . The last cited case gives all the extracts from
    the leading judgments to which we would have liked to refer. We entirely agree with
    the statement of the law in the Madras case from which we have extracted the
    observations of the learned Judges. The other cases on the subject are collected by
    Sarkar on Evidence under Section 110.
        16. The Limitation Act, before its recent amendment provided a period of twelve
    years as limitation to recover possession of immovable property when the plaintiff,
    while in possession of the property was dispossessed or had discontinued possession
    and the period was calculated from the date of dispossession or discontinuance. Mr
    Nambiar argues that there cannot be two periods of limitation, namely, 6 months and
    12 years for suits based on possession alone and that the longer period of limitation
    requires proof of title by the plaintiff. We do not agree. No doubt there are a few old
    cases in which this view was expressed but they have since been either overruled or
    dissented from. The uniform view of the courts is that if Section 9 of the Specific Relief
    Act is utilised the plaintiff need not prove title and the title of the defendant does not
    avail him. When, however, the period of 6 months has passed questions of title can be
    raised by the defendant and if he does so the plaintiff must establish a better title or
    fail. In other words, the right is only restricted to possession only in a suit under
    Section 9 of the Specific Relief Act but that does not bar a suit on prior possession
    within 12 years and title need not be proved unless the defendant can prove one. The
    present amended Articles 64 and 65 bring out this difference. Article 64 enables a suit
    within 12 years from dispossession, for possession of immovable property based on
    possession and not on title, when the plaintiff while in possession of the property has
    been dispossessed. Article 65 is for possession of immovable property or any interest
          Case  1:21-cv-00396-RJL
           SCC Online Web Edition, Copyright © Document
                                               2021     20-8 Filed 08/14/21 Page 9 of 17
           Page 8       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    therein based on title. The amendment is not remedial but declaratory of the law. In
    our judgment the suit was competent.
       17. Mr Nambiar also relies in this connection upon Section 110 of the Indian
    Evidence Act and claims that in the case of the Society there is a presumption of title.
    In other words, he relies upon the principle that possession follows title, and that after
    the expiry of 6 months, the plaintiff must prove title. That possession may prima facie
    raise a presumption of title no one can deny but this presumption can hardly arise
    when the facts are known. When the facts disclose no title in either party, possession
    alone decides. In this case Section 110 of the Evidence Act is immaterial because
    neither party had title. It is for this reason that Mr Nambiar places a greater emphasis
    on the plea that a suit on bare possession cannot be maintained after the expiry of 6
    months and that the Society has a right to plead jus tertii. The first must be held to be
    unsubstantial and the second is equally unfounded.
       18. The proposition of law on the subject has been summed up by Salmond on
    Torts (13th Edn.) at p. 172 in the following words:
          “The mere de facto and wrongful possession of land is a valid title of right
       against all persons who cannot show a better title in themselves, and is therefore
       sufficient to support an action of trespass against such persons. Just as a legal title
       to land without the possession of it is insufficient for this purpose, so conversely the
       possession of it without legal title is enough. In other words, no defendant in an
       action of trespass can plead the jus tertii — the right of possession outstanding in
       some third person — as against the fact of possession in the plaintiff.”
    The maxim of law is Adversus extraneous vitiose possessio prodesse solet, and if the
    plaintiff is in possession the jus tertii does not afford a defence. Salmond, however,
    goes on to say:
          “But usually the plaintiff in an action of ejectment is not in possession: he relies
       upon his right to possession, unaccompanied by actual possession. In such a case
       he must recover by the strength of his own title, without any regard to the
       weakness of the defendants. The result, therefore, is that in action of ejectment the
       jus tertii is in practice a good defence. This is sometimes spoken of as the doctrine
       of Doe v. Barnard, (1849) 13 QB 945.”
    Salmond, however, makes two exceptions to this statement and the second he states
    thus:
    “Probably, if the defendant's possession is wrongful as against the plaintiff, the
    plaintiff may succeed though he cannot show a good title: Doe d. Hughes v. Dyball,
    (1829) 3 C & P 610; Davison v. Gent, (1857) 1 H & N 744. But possession is prima
    facie evidence is not displaced by proof of title. If such prima facie evidence is not
    displaced by proof of title in a third person the plaintiff with prior possession will
    recover. So in Asher v. Whitlock, [(1865) L.R. 1 QB.-1] where a man inclosed waste
    land and died without having had 20 years' possession, the heir of his devisee was
    held entitled to recover it against a person who entered upon it without any title. This
    decision, although long, doubtful, may now be regarded as authoritative in
    consequence of its express recognition of the Judicial Committee in Perry v. Clissold,
    (1907) A.C. 73.”
    Mr Nambiar strongly relies upon the above exposition of the law and upon institutional
    comments by Wiren “The Plea of jus tertii in ejectment” (1925) 41 L.Q.R. 139,
    Hargreaves “Terminology and Title in Ejectment, (1940) 56 L.Q.R. 376 and
    Holdsworth's article in 56 L.Q.R. 479.
       19. In our judgment this involves an incorrect approach to our problem. To express
    our meaning we may begin by reading Perry v. Clissold to discover if the principle that
    possession is Prior possession is a good title of ownership against all who cannot show
    a better good against all but the true owner has in any way been departed from. Perry
         Case 1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright ©Document
                                             2021     20-8 Filed 08/14/21 Page 10 of 17
           Page 9       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    v. Clissold reaffirmed the principle by stating quite clearly:
           “It cannot be disputed that a person in possession of land in the assumed
        character of owner and exercising peaceably the ordinary rights of ownership has a
        perfectly good title against all the world but the rightful owner. And if the rightful
        owner does not come forward and assert his title by the process of law within the
        period prescribed by the provisions of the statute of Limitation applicable to the
        case, his right is for ever extinguished and the possessory owner acquires an
        absolute title.”
    Therefore, the plaintiff who was peaceably in possession was entitled to remain in
    possession and only the State could evict him. The action of the Society was a violent
    invasion of his possession and in the law as it stands in India the plaintiff could
    maintain a possessory suit under the provisions of the Specific Relief Act in which title
    would be immaterial or a suit for possession within 12 years in which the question of
    title could be raised. As this was a suit of latter kind title could be examined. But
    whose title? Admittedly neither side could establish title. The plaintiff at least pleaded
    the statute of Limitation and asserted that he had perfected his title by adverse
    possession. But as he did not join the State in his suit to get a declaration, he may be
    said to have not rested his case on an acquired title. His suit was thus limited to
    recovering possession from one who had trespassed against him. The enquiry thus
    narrows to this: did the Society have any title in itself, was it acting under authority
    express or implied of the true owner or was it just pleading a title in a third party? To
    the first two questions we find no difficulty in furnishing an answer. It is clearly in the
    negative. So the only question is whether the defendant could plead that the title was
    in the State? Since in every such case between trespassers the title must be
    outstanding in a third party a defendant will be placed in a position of dominance. He
    has only to evict the prior trespasser and sit pretty pleading that the title is in
    someone else. As Erle, J. put it in Burling v. Read, (11 Q.B. 904) “parties might
    imagine that they acquired some right by merely intruding upon land in the night,
    running up a hut and occupying it before morning”. This will be subversive of the
    fundamental doctrine which was accepted always and was reaffirmed in Perry v.
    Clissold. The law does not therefore countenance the doctrine of ‘findings keepings’.
        20. Indeed Asher v. Whitlock, (1885) 1 Q.B. 1 goes much further. It laid down as
    the head-note correctly summarizes: A person in possession of land without other title
    has a devisable interest, and the heir of his devisee can maintain ejectment against a
    person who had entered upon the land and cannot show title or possession in any one
    prior to the testator. No doubt as stated by Lord Macnaghten in Perry v. Clissold, Doe
    v. Barnard lays down the proposition that “if a person having only a possessory title to
    land be supplanted in the possession by another who has himself no better title, and
    afterwards brings an action to recover the land, he must fail in case he shows in the
    course of the proceedings that the title on which he seeks to recover was merely
    possessory”. Lord Macnaghten observes further that it is difficult, if not impossible to
    reconcile Asher v. Whitlock with Doe v. Barnard and then concludes.
           “The judgment of Cockburn, C.J., is clear on the point. The rest of the court
        concurred and it may be observed that one of the members of the court in Asher v.
        Whitlock (Lush, J.) had been counsel for the successful party in Doe v. Barnard. The
        conclusion at which the court arrived in Doe v. Barnard is hardly consistent with the
        views of such eminent authorities on real property law as Mr Preston and Mr. Joshua
        Williams. It is opposed to the opinions of modem text-writers of such weight and
        authority as Professor Maitland and Holmes, J. of the Supreme Court of the United
        States (see articles by Professor Maitland in the Law Quarterly Review Vols. 1, 2 and
        4; Holmes, Common Law p. 244; Professor, J.B. Ames in 3 Harv. Law Rev. 324 n.)
    The difference in the two cases and which made Asher v. White prevail was indicated
         Case 1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright ©Document
                                             2021     20-8 Filed 08/14/21 Page 11 of 17
           Page 10       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    in that case by Mellor, J. thus;
          “In Doe v. Barnard the plaintiff did not rely on her own possession merely, but
       showed a prior possession in her husband, with whom she was unconnected in
       point of title. Here the first possessor is connected in title with the plaintiff; for
       there can be no doubt that the testator's interest was devisable.”
    The effect of the two cases is that between two claimants, neither of whom has title in
    himself the plaintiff if dispossessed is entitled to recover possession subject of course
    to the law of limitation. If he proves that he was dispossessed within 12 years he can
    maintain his action.
       21. It is because of this that Mr Nambiar claimed entitled to plead jus tertii. His
    contention is that in action of ejectment (as opposed to an action of trespass) jus tertii
    is capable of being pleaded. The old action of ejectment was used to try freehold titles
    but it was abolished in 1873. It was also used “for recovery of land by one who
    claimed not the right to seisin but the right to possession by virtue of some chattel
    interest such as a term of years”. In such cases “the defence of jus tertii admits that
    the plaintiff had such a right of entry as would generally entitle him to succeed, but
    seeks to rebut that conclusion by setting up a better right in some third person” or
    that the plaintiff had no right of entry at all.
       22. To summarize, the difference between Asher v. Whitlock and Doe v. Bamard is
    this: In Doe v. Barnard the principle settled was that it is quite open to the defendant
    to rebut the presumption that the prior possessor has title i.e. seisin. This he can do
    by showing that the title is in himself; if he cannot do this he can show that the title is
    in some third person. Asher v. Whitlock lays down that a person in possession of land
    has a good title against all the world except the true owner and it is wrong in principle
    for any one without title or authority of the true owner to dispossess him and relying
    on his position as defendant in ejectment to remain in possession. As Loft in his Maxim
    No. 265 puts it Possessio contra omnes valet praeter eur cui ius sit possessionis (He
    that hath possession hath right against all but him that hath the very right: see Smith
    v. Oxenden, 1 Chapter Ca 25. A defendant in such a case must show in himself or his
    predecessor a valid legal title, or probably a possession prior to the plaintiff's and thus
    be able to raise a presumption prior in time. It is to be noticed that Ames (Harvard
    Law Review Vol. III p. 313 at 37); Carson (Real Property Statutes 2nd Edn. p. 180);
    Halsbury [Laws of England, Vol. 24, 3rd Edn. p. 255 f.n.(o)]; Leake (Property in Land,
    2nd Edn. p. 4, 40); Lightwood (Time Limit on Actions pp. 120-133); Maitland, Newell
    (Action in Ejectment, American Edn. pp. 433-434); Pollock (Law of Torts, 15th Edn. P.
    279); Salmond Law of Torts; and William and Yates (Law of Ejectment, 2nd Edn. pp.
    218, 250) hold that Doe v. Barnard does not represent true law. Winer (to whom I am
    indebted for much of the information) gives a list of other writers who adhere still to
    the view that jus tertii can be pleaded.
       23. Mr Nambiar pressed upon us the view that we should not accept Perry v.
    Clissold. It must be remembered that that case was argued twice before the Privy
    Council and on the second occasion Earl of Halsbury, L.C. Lords Macnaghten, Davey,
    Robertson, Atkinson, Sir Ford North and Sir Arthur Wilson heard the case. Lord
    Macnaghten's judgment is brief but quite clear. Mr Nambiar relies upon two other
    cases of the Privy Council and a reference to them is necessary. In Dharani Kanta
    Lahiri v. Garbar Ali Khan6 a suit in ejectment was filed. The plaintiffs failed to prove
    that the lands of which they complained dispossession were ever in their possession
    within 12 years before suit and that the lands were not the lands covered by a sanad
    which was produced by the defendants. The case is distinguishable. It is to be noticed
    that Lord Macnaghten was the President of the Board and the judgment of the Board,
    December 5, 1912 did not base the case on Doe v. Barnard or even refer to it. The
    second is Mahabir Prasad v. Jamuna Singh, 92 IC 31 PC. In this case the Board
         Case 1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright ©Document
                                             2021     20-8 Filed 08/14/21 Page 12 of 17
           Page 11       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    observed as follows:
          “Counsel for the appellant (defendant) admits that in the face of the ruling by
       the Board he could not impugn the reversionary right of the plaintiff's vendors, but
       he contends that the defendant is in possession and in order to eject him the
       plaintiff must show that there is no other reversionary heir in the same degree or
       nearer than his assignors whose title he (the defendant) can urge against the
       plaintiffs claim for ejectment. In other words, the action being one of ejectment the
       defendant is entitled to plead in defence the right of someone else equally entitled
       with the plaintiff's vendors.”
    After observing this the Board held that the defendant had failed to prove his point.
    The observation does not lead to the conclusion that a defendant can prove title in
    another unconnected with his own estate. The case is not an authority for the wider
    proposition.
       24. The cases of the Judicial Committee are not binding on us but we approve of
    the dictum in Perry v. Clissold. No subsequent case has been brought to our notice
    departing from that view. No doubt a great controversy exists over the two cases of
    Deo v. Barnard and Asher v. Whitlock but it must be taken to be finally resolved by
    Perry v. Clissold. A similar view has been consistently taken in India and the
    amendment of the Indian Limitation Act has given approval to the proposition
    accepted in Perry v. Clissold and may be taken to be declaratory of the law in India.
    We hold that the suit was maintainable.
       25. It is next submitted that the High Court should not have given its assistance to
    the plaintiff whose possession was unlawful to begin with especially when, by granting
    the decree, an illegality would be condoned and perpetuated. In support of this case
    the Society relies on the provisions of Regulation 4 of 1091 and other connected
    Regulations and rules. It points out that under Regulation 4 of 1091, it was unlawful
    for anyone to occupy Government land and a punishment of fine in addition to eviction
    was prescribed, and all crops and other products were liable to confiscation. If eviction
    was resisted the Dewan could order the arrest and detention in jail of the offender.
    Section 18 barred Civil Courts from taking any action in respect of orders passed under
    the said Regulation except on when it was established that the land was not
    Government land. The Civil Court, it is submitted, could not grant a decree for
    possession nor set up the possession of a person who was an offender under the
    Regulation.
       26. In our opinion these submissions are not well-founded. The Regulations were
    intended to regulate the relation of Government and persons but had no bearing upon
    the relations between persons claiming to be in possession. Further the penalty was a
    fine for wrongful occupation and in no sense a punishment for crime. The illegality of
    the possession was thus not a criminal act and the regaining of lost possession cannot
    be described as an action to take advantage of one's own illegal action. In fact the
    plaintiff was not required to rely upon any illegality which is the consideration which
    makes courts deny their assistance to a party. The Society relied upon the oft-quoted
    observations of Lord Mansfield C.J. in Holman v. Johnson, (1775) 1 Cowper 341:
          “the objection that a contract is immoral or illegal as between plaintiff and
       defendant sounds at all times very ill in the mouth of the defendant. It is not for his
       sake, however, that the objection is ever allowed; but it is founded in general
       principles of policy which the defendant has the advantage of, contrary to the real
       justice, as between him and the plaintiff, by accident, if I may say so. The principle
       of public policy is this: ex dolo malo non oritur actio. No court will lend its aid to a
       man who founds his cause of action upon an immoral or an illegal act. If, from the
       plaintiff's own stating or otherwise the cause of action appears to arise ex
       turpicausa or the transgression of a positive law of this country, there the court says
         Case 1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright ©Document
                                             2021     20-8 Filed 08/14/21 Page 13 of 17
           Page 12       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
        he has no right to be assisted. It is upon that ground the court goes; not for the
        sake of the defendant, but because they will not lend their aid to such a plaintiff”.
        27. These are general observations applicable to a case of illegality on which a party
    must rely to succeed. In a case in which a plaintiff must rely upon his own illegality
    the court may refuse him assistance. But there is the other proposition that if a
    plaintiff does not have to rely upon any such illegality, then although the possession
    had begun in trespass a suit can be maintained for restitution of possession. Otherwise
    the opposite party can make unjust enrichment although its own possession is
    wrongful against the claimant. It is to be noticed that the law regards possession with
    such favour that even against the rightful owner a suit by a trespasser is well founded
    if he brings the suit within 6 months of dispossession. We have also shown that there
    is ample authority for the proposition that even after the expiry of these 6 months a
    suit can be maintained within 12 years to recover possession of which a person is
    deprived by one who is not an owner or has no authority from him.
        28. The Society next argues that since it has got a second Kuthakapattom we must
    relate it back to the original dispossession and treat it as a statutory order under the
    laws of Travancore. It refers us to the Travancore Survey and Boundaries Regulation of
    May 1942 (Rule 9), the Land Conservancy Regulation (as amended from time to time),
    the Puduval Rules and the Land Assignment Regulations and some other rules to show
    that the forest lands were property of Government and the plaintiff could not be said
    to be holding land under a grant from Government but the Society is. We think that
    this argument is of the same character as the argument about jus tertii. The case is
    between two persons neither of whom had any right to the suit lands and were
    trespassers one after the other. No question of implementing a statutory order arises.
    The grant of the second Kuthakapattom is not related back to the grant of the original
    grant and can only be considered if and when it is pleaded. It is therefore not
    necessary to consider this point at the moment when we are not in possession of the
    case of the plaintiff which he may set up in answer to this case.
        29. This brings us to the question whether the High Court should have allowed the
    amendment sought in 1965. The suit was filed in 1942 and the second Kuthakapattom
    was granted in 1948. The last amendment was asked for in 1958. Before this the
    plaintiff had pointedly drawn attention to the fact that arguments based on the new
    Kuthakapattom were likely to be pressed. The trial Judge had ruled that arguments
    could not be shut out in advance. These circumstances have to be borne in mind in
    approaching the problem.
        30. It is, however, plain that after the grant of Kuthakapattom in 1948 the
    possession of the Society became not only de facto but also de jure unless there was a
    flaw in the grant. It is equally plain that the Society could only resist the present suit
    by proving its title or the authority of the true owner, namely the State. The former
    was not open to the Society before 1948 but the latter was after the grant. The Society
    contends that even if the facts were not pleaded the documents were before the court,
    and the parties knew of them and indeed the plaintiff had himself caused some of
    them to be produced. It was the duty of the court to take note of them and suo motu
    to frame an issue. This point has hardly any force. The Society could take advantage of
    such evidence as was provided by the plaintiff but it had to put it in support of a plea.
    Issue 2 on which great reliance is placed was not concerned with an abstract
    proposition but what flowed from the pleas. Nor could the court frame an issue from
    documents which not the Society but the plaintiff had caused to be brought on file.
    The cases reported in 26 Bom. 3607 , 35 Mad 607 PC8 and (1964) 3 SCR 6349 do not
    help the Society. If the plea had been raised by the Society it would undoubtedly have
    been countered and one does not know what use the plaintiff would have made of the
    documents he had got marked. Therefore it cannot be said that the trial Judge was, in
    error in not considering the documents.
         Case 1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright ©Document
                                             2021     20-8 Filed 08/14/21 Page 14 of 17
           Page 13       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-

        31. This brings us to the general proposition whether the High Court should have
    allowed the amendment late as it was. The plaintiff is right that the application was
    made literally on the eve of the judgment. This argument is really based on delay and
    laches. The application has not been made for the first time in this Court when other
    considerations might have applied It was made in the High Court after the argument
    based on the documents on record was urged. This argument was also urged in the
    court of trial. The contention of the Society was thus present on both the occasions
    and it would have been better if the Society was directed to amend the pleadings
    before the argument was heard. The omission, however, remained.
        32. Now it is a fixed principle of law that a suit must be tried on the original cause
    of action and this principle governs not only the trial of suits but also appeals. Indeed
    the appeal being a continuation of the suit new pleas are not considered. If
    circumstances change they can form the subject of some other proceedings but need
    not ordinarily be considered in the appeal. To this proposition there are a few
    exceptions. Sometimes it happens that the original relief claimed becomes
    inappropriate, or the law changes affecting the rights of the parties. In such cases
    courts may allow an amendment pleading the changed circumstances Sometimes also
    the change circumstances shorten litigation and then to avoid circuity of action the
    courts allow an amendment. The practice of the courts is very adequately summarized
    in Ram Ratan Sahu v. Mohant Sahu10 Mookerjee and Holmwood JJ have given the kind
    of changed circumstances which the courts usually take notice, with illustrations from
    decided cases. The judgment in that case has been consistently followed in India. In
    Raicharan Mandal v. Biswanath Mandal11 other cases are to be found in which
    subsequent events were noticed. The same view was taken by the Federal Court in
    Lachmeshwar Prasad Shukul v. Keshwar Lal Chaudhuri12 following the dictum of
    Hughes C.J. in Patterson v. State of Alabama13 . In Surinder Kumar v. Gian Chand14
    this Court also took subsequent events into account and approved of the case of the
    Federal Court. In view of these decisions it is hardly necessary to cite further
    authorities.
        33. Mr Gupte on behalf of the plaintiff has strenuously opposed the request for
    amendment. His objection is mainly based on the ground of delay and laches. He
    relies on Gajadhar Mahlon v. Ambika Prasad Tiwari15 , R. Shanmuga Rajeshwara
    Sethupathie v. Chidambaram Chettiar16 and Kanda v. Waghu17 in which the Judicial
    Committee declined amendment before it. These cases were different. In the first case
    the Judicial Committee held that it was within its discretion to allow amendment but
    did not feel compelled to exercise the discretion. In the second case the amendment
    was no doubt refused because it was asked for at the last moment but the real reason
    was that under it a relief of a wide and exceptional nature was granted. The point was
    so intricate that it required careful and timely pleading and a careful trial. In the last
    case the Judicial Committee relying on the leading case of Ma Shwe Mya v. Maung Mo
    Huaung18 held that it was not open to allow an amendment of the plaint to cover a
    new issue which involved setting up a new case.
        34. As against these cases, this Court in L.J. Leach & Co. v. Jardine Skinner & Co.19 ,
    Pungonda Hongonda Patil v. Kalgonda Shidgonda Patil20 and A.K. Gupta and Sons v.
    Damodar Valley Corpn.21 allowed amendments when a fresh claim would have been
    time barred. The cases of this Court cannot be said to be directly in point. They do
    furnish a guide that amendment is a discretionary matter and although amendment at
    a late stage is not to be granted as a matter of course, the court must bear in favour of
    doing full and complete justice in the case where the party against whom amendment
    is to be allowed can be compensated by costs or otherwise. Also the amendment must
    be one which does not open the case or take the opposite party by surprise.
        35. In the present case the amendment sought was not outside the suit. In fact
         Case 1:21-cv-00396-RJL
          SCC Online Web Edition, Copyright ©Document
                                             2021     20-8 Filed 08/14/21 Page 15 of 17
           Page 14       Friday, August 13, 2021
           Printed For: Mr. Wayne Page
           SCC Online Web Edition: http://www.scconline.com

           -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    Issue 2 could have easily covered it if a proper plea had been raised. The Society was
    perhaps under an impression that the fresh Kuthakapattom would be considered and
    the trial Judge had also said that the argument could not be shut out. Although it is
    not possible to say that parties went to trial in regards to the fresh Kuthakapattom, it
    cannot be gainsaid that the plaintiff had himself caused all the documents necessary
    for the plea to be brought on the record of the case. No doubt plaintiff tried to implead
    Government with a view to obtaining an in junction but as no notice under Section 80
    of the Code of Civil Procedure was given this was an exercise in futility. But the
    Society was under no disability except its own inaction. If it had made a timely
    request it would have been granted.
        36. Thus it is a question of the delay and laches on the part of Society. Insofar as
    the court was concerned the amendment would not have unduly prolonged litigation;
    on the other hand, it would have cut it short. Without the amendment another suit
    based on the second Kuthakapattom is inevitable. As we have shown above there is
    good authority in support of the proposition that subsequent events may be taken
    note of if they tend to reduce litigation. This is not one of those cases in which there is
    a likelihood of prolonged litigation after remand or in which a new case will begin. The
    amendment will prima facie allow the Society to show to the court that in addition to
    possession it has also title. This will enable the court to do complete justice, if the plea
    is found good, without the parties having to go to another trial.
        37. We are, therefore, of the opinion that we should allow the amendment. Of
    course, the plaintiff will be at liberty to controvert the new plea but he will not be
    allowed to raise new pleas of his own having no relation to the grant of the second
    Kuthakapattom. As this amendment is being allowed we do not consider it advisable
    to state at this stage what the implications of the new grant will be under the law
    applicable in 1948. We are, however, clear for reasons, already given that the second
    Kuthakapatttom cannot be regarded as retroactive from the date of the grant of the
    first Kuthakapattom. We wish to add that the document Ex. 1 does not mention that it
    was to be retrospective. Now a formal document which has no ambiguity cannot be
    varied by reference to other documents not intended to vary it. The only other
    documents are Ex. 6, the order conferring the second Kuthakapattom and Ex. 7 a
    demand by the Tahsildar of the Pattom calculated at the same rate from the date of
    the first Kuthakapattom. This follows from the Rules. Any person in unlawful
    possession may be compelled under the Rules to pay pattom and this is what appears
    to have been ordered. There is also nothing to show that this was not the Tahsildar's
    own interpretation of the facts and the documents. We are therefore, quite clear that
    the second Kuthakapattom must be read prospectively from the date of its grant, if it
    be held that it is valid.
        38. There are only two other matters to consider. They are the question of mesne
    profits and improvements. The rate of mesne profits has already been decided and no
    argument was addressed to us about it. We say no more about it except that the rate
    will be applicable to the new state of facts in the case after the amendment. It is also
    not necessary to go into the question of improvements now because in answer to the
    pleas to be raised hereafter the question of improvements will have to be gone into de
    novo in the light of the findings reached. The argument of the parties that the Rules
    do not contemplate payment for improvements is neither here nor there. That applies
    between Government and a private party and not between two private parties. These
    matters will be left for determination in the proceedings hereafter to be taken.
        39. In the result we dismiss the appeal as to portion L(1)(a) both in regard to
    possession and mesne profits and improvements. As regards L(1)(b) the amendment
    based on the second Kuthakapattom will be allowed and parties will go to trial on that
    amendment. The plaintiff will be entitled to raise his defence in reference to the
    second Kuthakapattom. The question of mesne profits and improvements in relation to
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-8 Filed 08/14/21 Page 16 of 17
                Page 15       Friday, August 13, 2021
                Printed For: Mr. Wayne Page
                SCC Online Web Edition: http://www.scconline.com

                -----------------------------------------------------------------------------------------------------------------------------------------------------------
-

    L(1)(b) will be reconsidered in the light of the finding regarding the second
    Kuthakapattom but the rate of mesne profits as already determined shall not be
    altered. The plaintiff will, of course, be entitled to mesne profits till the date of the
    grant of the second Kuthakapattom.
       40. There is no doubt that the Society was wrongly advised and allowed the
    question of amendment to be delayed. At the same time by not allowing the
    amendment the plaintiff forces the issue regarding possession of L(1)(b). In our
    judgment the Society must pay the costs thrown away, that is to say, that it must
    bear the costs incurred in the High Court and the court of first instance by the plaintiff
    in addition to costs on its own account. Insofar as the costs of this Court are concerned
    parties will bear the costs as the case is being sent to the trial court for further trial.
                                               ———
    *
     Appeal from the Judgment and Decree dated 23rd December, 1965 of the Kerala High Court in Appeal Suit No.
    406 of 1961.
    1
        Act 13 of 1115
    2   (1911) 33 All 174
    3   (1893) 15 All 384

    Exception—Nothing in this section shall Vbar any person from suing to establish his title to such property and to
    recover possession thereof

    Bar to suit against Government under this section— No suit under this section shall be brought against our
    Government”. Indian Specific Relief Act

    “8 Recovery of Specific immovable property— A person entitled to the possession of specific immoveable
    property may recover it in the manner prescribed by the Code of Civil Procedure”

    “9 Suit by person dispossessed of immoveable property— if any person is dispossessed without his consent of
    immoveable property otherwise than in due course of law, he or any person claiming through him may, by suit,
    recover possession thereof, notwithstanding any other title that may be set up in such suit.

    Nothing in this section shall bar any person from suing to establish his title to such property and to recover
    possession thereof

    No suit under this section shall be brought against the Central Government, or any state Government

    No appeal shall lie from any order or decree passed in any suit instituted under this section Nor shall any review
    of any such order or decree be allowed”
    4   ILR 23 Mad, 179 at 182

    5   1966 Keral Law Times 1.
    6
        25 MLJ 95 PC
    7   Gangoo v. Shri Dev Sideshwar Ravuthag.
    8   Shamu Patter v. Abdul Kadir
    9   Kunju Kesavan v. N.M. Phillip, ICS
    10   (1907) 6 CLJ 74

    11   AIR 1915 Cal 103
    12   1940 FCR 84 at 87
    13   (1934) 294 US 600 at 607
    14   (1958) SCR 548
    15   AIR 1925 PC 169, 170
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     20-8 Filed 08/14/21 Page 17 of 17
                 Page 16       Friday, August 13, 2021
                 Printed For: Mr. Wayne Page
                 SCC Online Web Edition: http://www.scconline.com

                 -----------------------------------------------------------------------------------------------------------------------------------------------------------
-
    16   1938 PC 123
    17   LR 77 IA 15
    18   1921 LR 48 IA 214, 217
    19   1957 SCR 438
    20   1957 SCR 595
    21   (1966) 1 SCR 796

    Disclaimer: While every effort is made to avoid any mistake or omission, this casenote/ headnote/ judgment/ act/ rule/ regulation/ circular/
    notification is being circulated on the condition and understanding that the publisher would not be liable in any manner by reason of any mistake
    or omission or for any action taken or omitted to be taken or advice rendered or accepted on the basis of this casenote/ headnote/ judgment/ act/
    rule/ regulation/ circular/ notification. All disputes will be subject exclusively to jurisdiction of courts, tribunals and forums at Lucknow only. The
    authenticity of this text must be verified from the original source.


          1950-2020, © EBC Publishing Pvt. Ltd., Lucknow.
